In a proceeding pursuant to CPLR article 75 to stay arbitration, the petitioner appeals from an order of the Supreme Court, Dutchess County (Hillery, J.), dated June 23, 1997, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
*431We agree with the Supreme Court’s determination that the arbitration clause of the collective bargaining agreement in question is broad enough to encompass the parties’ dispute. Any ambiguity as to whether the employee who is the subject of the dispute is covered by the collective bargaining agreement is a matter of contract interpretation for the arbitrator to resolve (see, Matter of Board of Coop. Educ. Servs. v BOCES III Faculty Assn., 168 AD2d 616; Matter of Sachem Cent. School Dist. [Sachem Cent. Teachers Assn.], 156 AD2d 568; Matter of Board of Educ. v North Babylon Teachers’ Org., 121 AD2d 628).
The appellant’s remaining contentions are without merit. Ritter, J. P., Santucci, Joy and Florio, JJ., concur.